Title: To James Madison from Edward Thornton, 13 August 1803
From: Thornton, Edward
To: Madison, James


Sir,
Philadelphia 13th August 1803
I have the honour to acknowledge the receipt of your letter of the 5th inst. with its inclosures, which did not reach me in this place until the 10th. The post of the same day brought me an account from Norfolk of the restoration of the Seamen impressed by the Commander of His Majesty’s Ship the Boston, in consequence of a correspondence between the Collector of the Customs at that port and His Majesty’s Consul. I take it for granted, that the correspondence has been transmitted to you, and that it will discover on the part of Captain Douglas some willingness to repair any error, in which the notorious frauds practised by pretended American Seamen cannot fail occasionally to lead him.
I assure you, that it gives me sincere pain to find, that in the very outset of a war (which involves in its principle and perhaps in its issue the existence of every independent nation) the editors of certain publications in this country have seized with an avidity and with a malignity perfectly unaccountable the barely plausible ground of complaint, which His Majesty’s Commanders have afforded in a very small number of instances, and are endeavoring to excite the public mind by the grossest misrepresentations. And I must beg your indulgence, if I venture to lay before you my own opinions upon this subject of impressment, such as they are inspired by the letter which you have done me the honour of addressing to me.

It does not become me to say, under what restrictions the carriage of persons in neutral vessels is to be permitted; or to pronounce for His Majesty’s Government whether it may seriously pretend to extend them to other than military citizens or subjects of his enemies. However it will scarcely I think be denied, that a nation has a right to prevent the transfer of its own subjects either by a direct or by a circuitous destination to the ports of its enemies; and that it may therefore at any period of the transit or under an apprehension of its terminating in that manner arrest such of them, whose useful industry and talents, if they are otherwise inoffensive, or whose traitorous services might be turned against the parent state. Every nation, particularly in time of war, has an unquestioned claim on the assistance of all its members: these cannot withdraw themselves from their duty without injustice: the neutral nation or person cannot therefore equitably aid them in thus withdrawing from their duty: and the plea of ignorance ought scarcely to exempt the latter from the inconvenience to which he exposes himself, where proof might be not difficultly obtained, or where inefficient regulations rather tend to invite fraud than to establish zeal and necessary distinctions.
These vital and conservatory principles in the constitution of every state seem to me so evident, that nothing but the extreme difficulty, on the part of the examiner, of discovering the distinction between persons, whose language, manners and usages are absolutely the same; and the inconveniences thence arising, could ever have permitted them to be drawn into doubt. For if the question were put in another form, whether the Commander of a French man of war might rightfully take from on board a neutral Ship, bound directly or by contingency to the country of his enemies, French artisans, French passengers, French sailors, who might eventually contribute to the strength of the enemy, or whose services might be usefully employed for his own country, few persons would it seems to me carry the neutral right so far as to answer in the negative. Were it otherwise, neutral ships might carry on with impunity this species of living contrabande de guerre, infinitely more fatal to one of the belligerent nations than the commerce of instruments of destruction. In effect, it must be within your own recollection that during the course of the last war several French Seamen were taken from American vessels by the ships of war of their country; and though it is true from the very nature of the circumstance, as well as from the state of the French marine, the instances were rare, the sentiment of natural justice made them be received here without resentment or complaint.
It must have been I presume under the impression of these principles, that in the conduct of the Commanders of His Majesty’s Ships of war it is their prescribed duty to afford protection to every British subject who may claim it from on board of any foreign vessel; to demand from every foreign vessel any British Seaman whom it may have on board; and in time of war, every sentiment of love of country, of the conservation of its resources, and of intercepting and cutting off those of the enemy, imposes upon them the duty of a more exact and vigilant scouting into the crews of the vessels of foreign nations, particularly if bound to the enemies’ harbours. Neither the principles nor the practice founded upon them are new; and with foreign nations, when the examples are uncommon, and where the discrimination is well defined and instantly discovered, they have never been the cause of any serious ground of dispute. Unhappily for our two countries, the similarity or rather the identity of language and of manners, of all our habits and modes of acting, which forms so many motives for harmony and affection, and furnishes so many grounds of a common interest, only serves in this particular to produce doubts and difficulties and jealousies, for which it is no easy task to furnish an adequate remedy. I am unwilling, Sir, to go into a detail of abuses and frauds upon this subject, which are within my own knowledge; because I flatter myself that the government of the United States will see the necessity of adopting some more effectual regulations or of concurring with that of His Majesty in some arrangement, which may tend to place the navigation of the two countries upon a more desirable footing in this particular.
I must beg your patience for one word more upon the subject of the last paragraph of your letter. I have already had the honour of adverting to the very indefinite nature of the expression “stations in order to carry on hostile expeditions from thence”: and I find in your letter these defined to be “stations from whence Ships of war may furnish themselves with the means of keeping up cruizes against (the American) commerce on (the American) coasts, and with information for rendering those cruizes effectual.”
If, Sir, there could be produced a single instance of practices on the part of His Majesty’s Ships avowedly directed against the fair and legitimate commerce of American Citizens (in the most ample and liberal interpretation of the term) no person would deny, that a conduct so unfriendly and unjustifiable would deserve the severest animadversion. But I must observe to you, that His Majesty’s squadron is stationed upon the North American Coasts for the protection of the commerce and navigation of His subjects as well in the harbours of this extended continent as in their passage from the West Indies. Recent examples are not wanting to prove, that if no squadron were so placed, these seas would swarm with privateers, either furtively equipped in the ports of the United States, or entering and receiving in them refreshment and asylum. In order to fulfil these objects, as well as to defeat the designs, to intercept the resources, and to destroy the commerce, of the enemy, unless it is meant to refuse them all hospitality in the American harbours and to force them to the extreme point of their station (Halifax) for any purpose of refreshment or convenience, I hope you will permit me to say, that the Ships of His Majesty or of any other Sovereign at peace with the United States have an undoubted right to an hospitable reception in the country, and to the freest and most ample communication with the agents of His Majesty, who are stationed here to watch over His interests, and to co-operate (with every regard for the rights of the nation to which they are delegated) with His other subjects in promoting His just views. A very extensive commerce in articles contraband of war is at this moment carrying on from the ports of the Union to the ports of the King’s enemies. The Government of the United States, while it does not prohibit, does not defend or justify this commerce, which to say the best of it in the hands of a neutral individual is a debasing and nefarious traffic: and it is the duty of the King’s Agents to give information of all such proceedings, as it is that of Commanders of Ships of war to counteract them by every lawful means in their power.
Thus far the ports of the United States are become stations for the British Ships of war. Thus far the vessels of war of the United States, engaged in a distant warfare with one of the Barbary regencies, extremely limited by its nature and by the resources of the enemy, have made use of the harbours of His Majesty and of every other friendly Sovereign having possessions on the coast of the Mediterranean, and have always derived all the information from the American Agents, which their wants or the successful completion of their designs rendered necessary. On one occasion they blockaded for a length of time in the harbour of Gibraltar a vessel carrying the flag of the enemy; on another the Commodore of the American Ships on a false report, (as it appeared) that the Tripolines were equipping a corsair in the harbour of Mahon in the Island of Minorca, entered that port with the avowed intention of ascertaining the fact and of watching the enemy’s movements.
No one I think could call in question consistently with the principles which I have presumed to lay before you, these rights of the United States; and I really do not see how their justice or their necessity can be at all weakened by increasing in any assigned ratio the power, the ingenuity, or the civilization of the enemy. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton
 

   
   RC (DNA: RG 59, NFL, Great Britain, vol. 2); Tr (PRO: Foreign Office, ser. 5, 38:239–44). RC docketed by Wagner as received 17 Aug.


